PER CURIAM:
Caroline Chebet Soi, a native and citizen of Kenya, petitions for review of the Board of Immigration Appeals’ (“Board”) order affirming the immigration judge’s (“IJ”) denial of her motion to reopen.
We review the denial of a motion to reopen for abuse of discretion. 8 C.F.R. § 1003.2(a) (2004); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992); Stewart v. INS, 181 F.3d 587, 595 (4th Cir.1999). The denial of a motion to reopen must be reviewed with extreme deference, since immigration statutes do not contemplate reopening and the applicable regulations disfavor motions to reopen. M.A. v. INS, 899 F.2d 304, 308 (4th Cir.1990) (en banc). We have reviewed the administrative record, the Board’s order, and the IJ’s decision and find no abuse of discretion.
Accordingly, we deny the petition for review. We dispense with oral argument *349because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED